     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

DAVID MOORE d/b/a MOORE FAMILY
                                                 Case No. 4:20-cv-00252-PJS-HB
FARMS, et al.,
                                                     PLAINTIFFS’
                         Plaintiffs,
                                                MEMORANDUM OF LAW
          vs.                                      RESPONDING TO
                                               DEFENDANTS’ MOTIONS TO
C.H. ROBINSON WORLDWIDE, INC.;                   CONSOLIDATE AND TO
et al.,                                                DISMISS

                     Defendants.
                                                 Submitted to Special Master

      By this Memorandum, Plaintiffs respond to Defendants’ Motions filed here

and in Lusk, et al. v. C.H. Robinson Worldwide, et al., Case 0:20-cv-00879-PJS-HB.

Specifically, this Memorandum responds to Defendants’ Consolidation Motions

[Docs. 97–102 in Moore; Doc. 21 in Lusk], and Defendants’ Motions to Dismiss

[Docs. 103–109 in Moore; Docs. 22–28 in Lusk].

                    I.      EFFICIENCY IS THE OBJECTIVE.

      The key which unlocks the door to the consolidation room is the presence

of a common issue of fact or law between two cases. But the mere fact that the

door is unlocked is not a reason for going in. Before entering, a decision must be

made that doing so will avoid unnecessary costs or delays in the two cases.

When choosing to enter, the Court can decide to furnish and decorate the room.

Moreover, once inside, the Court can redecorate at any time to advance the

                                                                         page 1 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 2 of 22




underlying reason for consolidation: efficiency in the management and

adjudication of the cases.

      Defendants’ Motions repeatedly harp on what is common about these

cases but we have yet to have a complete picture of the issues because

Defendants have refused to file their responsive pleadings before the Court has

to decide whether consolidation is appropriate. In recent conferences with the

Special Master, Defendants contend that Plaintiffs know Defendants’ issues

based on their Answers filed to prior complaints. First, Defendants have never

filed an answer to the claims alleged by 12 of the 14 Plaintiffs in Moore and Lusk. 1

      There has never been any dispute that there exists a common issue of fact

or law between Moore and Lusk. The concern is not whether the cases can be

consolidated; the issue is whether they should be. Defendants fall short in

explaining what efficiencies can be realized from consolidation. As will discuss

below, Defendants’ real goal is not consolidation, but merger. Although their

Memorandum fails to discuss it, Defendants’ proposed order reflects the real

relief Defendants seek: a single complaint so that the identities of these two cases




      1Of the 12 Plaintiffs in Moore, Defendants have only answered complaints
with respect to Townsend and Flowers. Defendants have never answered any
complaint filed by Lusk or JMB, the Plaintiffs in Lusk.

                                                                         page 2 of 22
      CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 3 of 22




 will disappear like what happened with the Townsend, Flowers, Sanway,

 Wainwright, SK Enterprises, Shore Sweet, Melon Acres, Glory, and Bonne Idee cases.

II.   DEFENDANTS NEVER EXPLAINED WHAT EFFICIENCIES WOULD BE
            REALIZED BY GRANTING THE REQUESTED RELIEF.

       In their 5,519-word, 21-page Memorandum [Doc. 99], Defendants devote

 just three paragraphs to discussing efficiencies, but they never describe any

 actual efficiency.

       The first item Defendants mention is their “manner of obtaining freight

 services to transport watermelons,” which they say “will be relevant to both

 cases.” [Doc. 99 at 13.] That information is obviously relevant to the Disclosure

 claims in which Defendants retained from the sales proceeds an amount in excess

 of what they paid for freight. The Marketing claims involve Defendants’ failure

 to sell produce and, therefore, there were no freight charges. Thus, obtaining

 freight services has nothing to do with the Marketing claims and Defendants

 have not provided any explanation to the contrary.

       Next, Defendants speculate that: there might be Rule 30(b)(6) witnesses

 who can be deposed on issues relevant to both cases; their reps assigned to each

 Plaintiff might have knowledge of facts as to both claims; and one of their

 records custodians might have records relevant to both cases.



                                                                         page 3 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 4 of 22




      Why the need for speculation? Based on the litigation history leading up to

the two pending cases, it is difficult to accept that Defendants don’t already

know who their Rule 30(b)(6) witnesses will be on the issues alleged in the two

operative Complaints. It is equally unfathomable that Defendants are still

clueless as to their field reps for each Plaintiff and whether any rep has personal

knowledge relevant to both cases. Please recall that no Plaintiff is a party to both

cases. Thus, unless a field rep is assigned to both a grower in Moore and a grower

in Lusk, it is hard to understand why that rep would have knowledge relevant to

both cases. Defendants undoubtedly know who the rep is/was for each Plaintiff

in each case and, therefore, could have identified any witness with knowledge

relevant to both claims.

      Defendants’ postulating about custodians is another example of pure

speculation. It might be that a custodian exists with records relevant to both

cases and, if so, it would be efficient to schedule that custodian’s deposition at

the same time for both cases. But, why do Defendants require us to speculate

when they must know the answer? On March 27, 2020, Judge Bowbeer entered

the Second Order on ESI Protocol [Townsend Doc. 172] which ordered

Defendants’ “in-house information management or information systems expert




                                                                         page 4 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 5 of 22




who is knowledgeable about Defendants’ database systems must either

participate directly in the telephone conference [to be held within two weeks] or

must be available continuously throughout the conference as needed.” To

comply with that Order, Defendants must know whether there is a custodian of

records relevant to both cases.

      Defendants argue that discovery disputes can be resolved by the

Discovery Master if the cases are consolidated. The common issues in these cases

concern the relationship between the Defendants and each Plaintiff. On the

Marketing claims which are asserted individually by each Moore Plaintiff, it does

not matter that there may be differences between one Plaintiff’s contract and

another’s contract because each Plaintiff’s claim is based on its own contract with

Defendants. If the contracts are materially the same, then the Court might be able

to interpret those terms as applied to all the Moore Plaintiffs instead of each one

separately. But, if the contracts with the Moore Plaintiffs are materially different,

each Plaintiff will proceed based on its contract regardless whether it is unique or

common.

      In contrast with the Plaintiffs’ contracts in Moore, the class claims in Lusk

depend on uniformity of the terms which are material to the Disclosure claims.




                                                                          page 5 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 6 of 22




Thus, it is possible there could be discovery disputes over obtaining parol

evidence interpreting identical contract terms in both cases, but Defendants have

certainly not articulated any. That possibility does not justify Defendants’

request for consolidation for all purposes coupled with merging all claims into a

single complaint.

      There seems little likelihood that resolving discovery disputes relevant to

these cases’ divergent core issues. Issues concerning freight toppings in Lusk

when Defendants sold a grower’s produce do not appear to bear any connection

to a discovery dispute over rotting produce when Defendants didn’t sell it (but

sold a competitor’s produce).

      Defendants’ Motions fail to present anything more than speculation about

whether there are efficiencies from consolidation for all purposes coupled with

merging the claims into a single complaint. This is particularly disconcerting

when the facts about relevant evidence and witnesses are at Defendants

fingertips. Further, Defendants continue to resist filing their answers despite

informally contending that the answers will be consistent with the answers they

filed to prior complaints which, if so, would make filing their answers now an

easy task to complete.




                                                                        page 6 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 7 of 22




III. HAVING NOT PRESENTED AN ADEQUATE FOUNDATION FOR
   CONSOLIDATION, DEFENDANTS SEEK TO BIND ALL PLAINTIFFS TO
     A POSITION ONLY SOME OF THEM TOOK UNDER MATERIALLY
                  DIFFERENCE CIRCUMSTANCES.

      Having not made a real showing of any efficiencies from granting the relief

they request, Defendants repeatedly pounce on the fact that, at another time and

under materially different circumstances, Plaintiffs’ counsel sought to have all

Plaintiffs and all claims in a single case. That was then, and this is now.

      During 2019, as growers retained Craig A. Stokes, he filed their individual

complaints. By the fall, it made sense to consolidate those individual cases. Based

on conversations with Defendants’ counsel, Mr. Stokes understood Defendants’

desire to “wrap up” all its liabilities on these claims. Thus, following a joint

motion to consolidate with leave to file a unified complaint, counsel filed the

Consolidated Class Action Complaint (CCAC) in Townsend. In addition to the 12

growers who had filed complaints, the CCAC added 5 new Plaintiffs.

      Attached as Exhibit 1 is a chart listing the growers who have been parties

to Townsend, Moore, and Lusk. The chart lists each grower in the chronological

order in which they became a party.




                                                                          page 7 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 8 of 22




      The chart begins with Townsend who commenced its action in December

2018. Townsend was initially filed asserting only its Marketing claims but was

subsequently amended to add Disclosure claims.

      Flowers is next, followed by Sanway, Wainwright, SK Enterprises, Shore

Sweet, BG Catlin, WL Farms, Melon Acres, Hoosier, Glory, and Bonne Idee.

Those individual’s cases were consolidated with Townsend and the claims

merged into a Consolidated Complaint in December 2019.

      In November 2019, the subsequently stricken class action complaint was

filed in Townsend. In addition to the above-mentioned growers, the CCAC added

Moore, Rentz, MEK, Bowles, and Lusk.

      Based on Defendants’ objection, the CCAC was stricken and, per Judge

Bowbeer’s order, the 12 pre-existing Plaintiffs could file non-class claims in a

Consolidated Complaint. Of those 12, only 2—Townsend and Flowers—also had

Marketing claims. The other 10 only asserted Disclosure claims and only on an

individual basis.

      A month later, with still more growers retaining Mr. Stokes, the 5 growers

bounced from Townsend when the CCAC was stricken, along with 7 new ones

(Agropecario, Sandifer, Global, Pepas, Powe, CE Comercial, and JMB)




                                                                         page 8 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 9 of 22




commenced Moore as a class action. Of those 12 Moore Plaintiffs, all but 2—Lusk

and JMB—also alleged individual Marketing claims.

      Thus, at the time Moore was commenced, each case had 12 Plaintiffs. Of

them, 2 of the 12 in Townsend alleged Marketing claims in addition to the

Disclosure claims which all of them alleged; but only 2 of the 12 in Moore had

only Disclosure claims while the other 10 also asserted Marketing claims.

      With both cases having a mix of Plaintiffs who only had Disclosure claims

and others who also asserted Marketing claims, the key difference between the

cases was the class claims in Moore. While there is nothing which absolutely bars

a class representative from asserting both class claims and individual claims,

there is a potential for problems. Further, while there is also no absolute bar from

an attorney representing putative class representatives and seeking to be class

counsel while representing a separate client pursuing its own class claim on an

individual basis (such as the Townsend Plaintiffs), there are potential problems.

      In response to the Moore Complaint, Defendants’ counsel sent a letter on

March 13, 2020. Counsel posited, “It is not difficult to imagine a scenario where

the Townsend Plaintiffs demand their counsel take a position […] that is

inconsistent with the position of the Moore Plaintiffs and putative class.”




                                                                        page 9 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 10 of 22




Furthermore, “Plaintiffs’ counsel may refuse to take actions that are in the

interest of the Townsend Plaintiffs if such actions harm the Moore Plaintiffs and

putative Moore class.” That, according to Defendants’ counsel, would create an

“unavoidable conflict” and preclude them from representing the class.

      Plaintiffs’ counsel saw that March 13 letter as a ‘shot across the bow.’

Defendants counsel could be expected to do everything possible to make certain

that an actual conflict would arise. Notwithstanding the procedural settings

which led Townsend and Moore to be where they were, Plaintiffs’ counsel decided

to minimize the opportunity for Defendants’ counsel to manufacture a conflict

through either discovery or settlement offers. Hence, all Plaintiffs with

individual Marketing claims would only pursue their Marketing claims on an

individual bases; they would be absent class members with respect to their

Disclosure claims. The Plaintiffs with only Disclosure claims would pursue those

claims in a separate action on a class basis.

      Procedurally, Plaintiffs did what they could as a matter of right. Lusk and

JMB, who only have Disclosure claims, voluntarily dismissed their claims in

Moore and commenced Lusk as a class action. The remaining Moore Plaintiffs then

dropped their Disclosure claims leaving them with only their Marketing claims.




                                                                       page 10 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 11 of 22




      In Townsend, the 10 Plaintiffs with only Disclosure claims needed leave to

voluntarily dismiss their claims. Those 10 could remain as absent class members

but they desire to join Lusk and JMB in Lusk as putative class representatives.

The remaining 2 Townsend Plaintiffs would remain but dismiss their Disclosure

claims and, like those who dropped that claim in Moore, they would be absent

class members.

      Finally, once Townsend and Moore only had Plaintiffs who were only

alleging Marketing claims, those two cases could be consolidated.

      The proposed changes in Townsend required leave of Court which was

granted by consolidating Townsend into Moore and merging the cases into a

Second Amended Consolidated Complaint.

      At the time Plaintiffs’ counsel advocated for consolidation, Defendants had

just thwarted their efforts to have all claims in one case requiring them to file a

separate class action. With the mix of Marketing and Disclosure claims in both

cases, it initially seemed like a good idea to consolidate. On further reflection, by

objecting, Defendants had insisted on there being two cases and it did not seem

fair to make the consolidated Townsend Plaintiffs have to wait while the Moore

class action caught up. Subsequently, the reflection triggered by Defendants’




                                                                        page 11 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 12 of 22




March 13 letter leading to the segregation of Plaintiffs and claims changed the

landscape. Whatever may have been the reasons for a unified case in November

no longer persisted.

      If there ever was one, there is no longer any basis for Defendants’

insistence that any Plaintiff should be bound by the position previously taken

under materially different circumstances.

      For two reasons, it takes chutzpah 2 for Defendants to argue Plaintiffs

should be bound by an abandoned, unsuccessful position taken under different

circumstances. When the then-existing Parties jointly moved to consolidate what

was nine separate actions with a total of 12 Plaintiffs and the Court granted leave

to amend in Townsend, a Consolidated Class Action Complaint (CCAC) was filed

adding class claims and 5 new Plaintiffs. Defendants objected and the Court

struck the CCAC. The Court’s Order, Doc. 111 in Townsend, is clear on its face:

Plaintiffs filed the CCAC, Defendants filed an objection, and the CCAC was

“STRICKEN.” For convenience, a copy of the Order is attached as Exhibit 2.

Defendants won! Therefore, Defendants—not Plaintiffs—are judicially estopped




      2  Many courts have used this Yiddish term which has been described as
the attitude a criminal defendant takes when making a serious plea for mercy as
an orphan upon being found guilty of killing his parents.

                                                                      page 12 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 13 of 22




from taking a contrary position. A party who prevails by taking a position is

judicially estopped from taking a contrary position later in the same or another

litigation. Prudential Ins. Co. of Am. v. Nat'l Park Med. Ctr., Inc., 413 F.3d 897, 905

(8th Cir. 2005).

      Despite being judicially estopped, Defendants unconditionally assert,

“CHR has remained consistent on the issue of consolidation.” [Moore Doc. 99 a

p.12 (emphasis added).] Had Defendants been consistent, they would not have

objected to the CCAC and it would not have been stricken. Just eight pages

earlier in their Memorandum [Doc. 99], Defendants confirmed that “CHR

initially objected to the filing of” the CCAC. Apparently, Defendants are so

comfortable with their excuse for having taken a contrary position, they treat it

like it never happened. Yet, they are incapable of understanding how changed

circumstances explain Plaintiffs’ position. And, even if, the Plaintiffs existing in

November 2019 were bound by their counsel’s position, there is no basis for

binding the Plaintiffs who were not yet parties to any litigation. They are

Plaintiffs Agropecario, Sandifer, Global, Pepas, Powe, and CE Comercial. See,

Exhibit 1.




                                                                            page 13 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 14 of 22




                  IV.    THERE IS NO CLAIM SPLITTING.

      Defendants’ claim splitting arguments are easily resolved because claim

splitting only applies where a plaintiff asserts claims in two different actions.

“The claim splitting doctrine [is] premised on the notion that the same parties are

addressing the same controversy in more than one lawsuit.” George v. Uponor

Corp., 988 F. Supp. 2d 1056, 1077 (D. Minn. 2013) (emphasis added). Furthermore,

its purpose is “to promote judicial economy and avoid conflicting rulings” when

there are “duplicative lawsuits.” George v. Uponor Corp., 988 F. Supp. 2d 1056,

1078 (D. Minn. 2013). Finally, it is a discretionary rule to be used to avoid

duplicity of litigation. In re RFC & ResCap Liquidating Tr. Litig., No. 13-CV-

3451(SRN/HB), 2017 WL 3129748, at *6 (D. Minn. July 21, 2017).

      There is no Plaintiff who is asserting claims in multiple lawsuits.

Moreover, Lusk and Moore are not duplicative; they involve separate claims.

Hence, claim splitting is facially inapplicable.

      In Woodards v. Chipotle Mexican Grill, Inc., No. 14-CV-4181 SRN/SER, 2015

WL 3447438 (D. Minn. May 28, 2015), the court held that claim splitting did not

apply because Woodards was not a party to the other action. Both actions were

class actions by employees of the Chipotle restaurant chain asserting the same

fair labor standards claims. Other than the specifics identifying each plaintiff and


                                                                        page 14 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 15 of 22




what store the plaintiff had been employed, the complaints were identical. In

addition, the plaintiffs in both cases were represented by the same attorney. The

court denied Chipotle’s Rule 12(b)(6) motion because claim-splitting can only

apply when the plaintiff is the same person in both cases and Woodards was

only a party to one lawsuit.

      Claim splitting, a hybrid of res judicata applied when there are two cases

when neither has yet resulted in an adjudication. Principles of res judicata apply,

except the requirement of a final judgment. RFC & ResCap Liquidating. Thus,

claim splitting does not apply except when res judicata would apply to preclude

claims in one lawsuit if there had been a prior judgment in the other.

      “[A] claim is barred by res judicata if it arises out of the same nucleus of

operative facts as the prior claim.” Lane v. Peterson, 899 F.2d 737, 742 (8th Cir.

1990). The Disclosure claims and the Marketing claims do not arise out of “the

same nucleus of operative facts.”

      If a judgment were entered in Lusk, it would not preclude the Moore

Plaintiffs from recovering on Marketing claims. First, the contracts were for

annual periods. Thus, any freight topping claim arising in a year other than the

year in which the Marketing claims arose do not arise out of the same contract.




                                                                         page 15 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 16 of 22




Second, the claims do arise from the same transactions. The Disclosure claims

arise out of transactions for the sale of a grower’s produce. The Marketing claims

do not arise out of any transaction for the sale of any produce. Third, a judgment

in Lusk concerning the Class is limited to the claims or issues defined when the

Court grants class certification. FED. R. CIV. P. 23(c)(1)(B). Absent class members

cannot assert claims against the defendant. Therefore, a judgment in Lusk cannot

have a preclusive effect on any class member’s claims other than the defined

class claim.

      If a judgment were entered in Moore, it could only preclude the Moore

Plaintiffs’ participation as absent class members if their Disclosure claims arise

from the same nucleus of operative facts as their Marketing claims. As explained

in the preceding paragraph, the Disclosure claims do not arise out of the

transactions from which the Disclosure claims arose.

      The fact that all claims in both cases exist because of the relationship

between growers and Defendants is not the operative fact which give rise to the

claims. The operative facts for the Disclosure claims arise from conduct related to

an actual sale of produce. The operative facts for the Marketing claims arise from




                                                                        page 16 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 17 of 22




the lack of any sale. Thus, res judicata could never bar the claims in either Lusk or

Moore upon a judgment in one of them.

      For these reasons, there is no claim splitting. Defendants’ Motions to

Dismiss based on claim splitting should be denied. Furthermore, the rule against

claim splitting does not support consolidation.

    V.    ONE-WAY INTERVENTION AND COLLATERAL ESTOPPEL

      One of Defendants’ “primary concerns” is the potential for one-way

intervention in Lusk from a decision on the merits in Moore before a Lusk class

member must decide whether to opt-out. [Doc. 99 at 17.]

      The Eighth Circuit provided this explanation of the one-intervention rule:

                The prejudice inherent in delaying the certification
                determination until after trial has been thoroughly
                explored in the context of litigation under
                subdivision (3) of Rule 23(b). The courts’ concern
                in Rule 23(b)(3) suits has been to prevent “one-
                way intervention;” i.e., to protect defendants from
                putative class members who can “opt-out” of an
                unfavorable decision rendered simultaneously
                with class certification but can choose to be bound
                by a favorable decision.

Paxton v. Union Nat. Bank, 688 F.2d 552, 558 (8th Cir. 1982).

      Observe that Defendants have not identified any claim or issue in Moore

which could constitute an unfavorable decision on any claim or issue in Lusk. It is



                                                                         page 17 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 18 of 22




true that, if an issue were litigated and resolved in Moore which is identical to an

issue in Lusk, Plaintiffs would likely seek to use offensive collateral estoppel if

there is no justification for Defendants wasting the Court’s time relitigating the

same issue. Defendants’ foolishly suggest they won’t do as good a job litigating

issues in Moore as they would in Lusk where “the stakes are arguably higher.”

[Doc. 99 at 17.] Indeed, knowing that they might not be able to relitigate the same

issue multiple times should be incentive enough. Nevertheless, a party’s interest

in fully litigating an issue is a factor to be considered whether to bar that party

from relitigating it. If that were to happen, Defendants can explain why they only

half-heartedly litigated the issue in Moore.

      At this early stage, however, it is too soon to know when there will be a

merits determination in either case and, if so, whether one will be made in Moore

before the opt-out deadline in Lusk. If Moore were ready for adjudication well

enough in advance of the Lusk opt out deadline, Defendants can seek to delay the

adjudication or limit its collateral estoppel effect. Either way, the potential for

Moore to resolve an issue for which Defendants would be collaterally estopped in

Lusk is not a justification for consolidation. Indeed, if consolidation serves as the

basis to delay the Moore Plaintiffs from having their claims resolved, then




                                                                          page 18 of 22
     CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 19 of 22




consolidation only serves to prejudice them and that is a reason to deny

consolidation. For the same reason, Defendants vow to vigorously litigate class

certification raises the prospect of additional delays and prejudice to the Moore

Plaintiffs.

         Furthermore, as Defendants observed in their Memorandum, at 18, the

Supreme Court has explained that, where offensive use of collateral estoppel

would be unfair to Defendants, a trial judge should not allow its use. Thus, as the

case proceeds and issues ripen to be ready for an adjudication on the merits,

Defendants can, at that time, seek to delay an adjudication or to limit the use of

any adjudication. But consolidation is not the process by which to protect

whatever legitimate concerns Defendants may have.

  VI.     THE REASONS FOR CONSOLIDATING THESE CASES CAN BE
                 ADDRESSED IN AN APPROPRIATE ORDER.

         Aside from the foregoing deficiencies in Defendants’ Motions, Plaintiffs

have concerns with Defendants’ proposal which would effectively merge the two

cases.

         First, Moore should proceed to disposition when it is ready. Consolidation

should not be a means to delay disposition. Any concerns Defendants may have




                                                                        page 19 of 22
       CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 20 of 22




about Moore’s disposition prior to Lusk are not addressed by consolidation.

Instead, they can be raised and addressed when those issues become ripe.

        Second, cognizant of the pragmatic reasons for consolidation, Plaintiffs

objective in consolidating the two cases is to be a tool which facilitates the goal of

completing fact discovery by the end of the year. To that end, the Special Master

can be relieved of having to prepare two orders after each conference. One order

covering issues in both cases will suffice. In addition, the Parties can be relieved

of duplicate filings and avoid an unnecessary waste of time and expense.

        Third, there is no pressing need to resolve right now matters which must

await the completion of discovery. Decisions on post-discovery matters

including dispositive motions and how these cases will be tried should be held

off.

        Fourth, Plaintiffs’ counsel takes very seriously Defendants assertions of

ethical and conflicts issues. Consolidation should not be a vehicle by which

Defendants can seek to disqualify Plaintiffs’ counsel or manufacture issues as to

the adequacy of the Lusk Plaintiffs as class representatives. Therefore, Plaintiffs

request that any consolidation order be tailored to avoid giving Defendants such

an opportunity.




                                                                         page 20 of 22
    CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 21 of 22




      For these reasons, Plaintiffs ask the Court to consider the proposed Order

attached as Exhibit 3 to this Memorandum.

                           VII.     CONCLUSION

      For the foregoing reasons, the Plaintiffs respectfully request the Court

consolidated these actions for the immediate purpose of completing fact

discovery in both cases in an expeditious manner and to facilitate the purposes

underlying the appointment of the Special Master. Furthermore, Plaintiffs

request the denial of Defendants’ separate motions to dismiss Moore and Lusk.

                                  Respectfully submitted,

Dated: June 19, 2020                             /s/ Craig A. Stokes
                                  Craig A. Stokes (MN Attorney ID # 0390849)
                                  STOKES LAW OFFICE LLP
                                  3330 Oakwell Court, Suite 225
                                  San Antonio, TX 78218
                                  Telephone: (210) 804-0011
                                  Email: cstokes@stokeslawofffice.com

                                   Philip D. Stern (NJ Attorney ID # 045921984)
                                   Andrew T. Thomasson (NJ Attorney ID #
                                  048362011)
                                   Francis R. Greene (IL Attorney ID # 6272313)
                                   STERN•THOMASSON LLP
                                   150 Morris Avenue, 2nd Floor
                                   Springfield, NJ 07081-1315
                                   Telephone: (973) 379-7500
                                   E-Mail: Philip@SternThomasson.com
                                   E-Mail: Andrew@SternThomasson.com

                                  Robert A. Pollom

                                                                       page 21 of 22
CASE 0:20-cv-00252-PJS-HB Document 112 Filed 06/19/20 Page 22 of 22




                         KETTERMAN ROWLAND & WESTLUND
                         16500 San Pedro Avenue, 3rd Floor
                         San Antonio, TX 78232
                         Telephone: (210) 490-4357
                         E-Mail: Robert@krwlawyers.com

                         Attorneys for Plaintiffs




                                                             page 22 of 22
